t c memo united_states tax_court douglas e kahle and barbara w kahle petitioners v commissioner of internal revenue respondent docket no filed date douglas e kahle for petitioners veena luthra for respondent memorandum opinion tannenwald judge respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure as well as an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy- unless otherwise indicated all section references are to continued related penalty under sec_6662 in the amount of dollar_figure the deficiency results from the disallowance of the carryover of a net_operating_loss nol of petitioner husband douglas e kahle mr kahle from the taxable_year the issue for decision in this case is whether petitioners may use the nol to reduce income in the year in which petitioners filed for personal bankruptcy based on our decision with regard to this issue we will have to decide whether petitioners are liable for the addition_to_tax for delinquent filing and an accuracy-related_penalty for substantial_understatement of tax_liability background this case was submitted fully stipulated under rule the stipulation of facts and attached exhibits are incorporated herein by this reference and found accordingly petitioners are married individuals filing jointly and resided at the time the petition in this case was filed in virginia beach virginia their return was filed delinquently on date with the internal_revenue_service at norfolk virginia on date mr kahle filed a voluntary bankruptcy petition under chapter of the u s bankruptcy code in the u s bankruptcy court eastern district of virginia newport new sec_1 continued the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure division he reported total liabilities in the amount of dollar_figure which he shared in part with various codebtors on date he received a discharge from the bankruptcy court of the total amount of the dollar_figure debt mr kahle had an nol for the taxable_year he did not make a election pursuant to sec_1398 to adopt a short taxable_year ending on the date before the commencement_date of the bankruptcy on their return petitioners claimed they should be allowed to utilize mr kahle's nol a claim which respondent has disallowed statutory framework a bankruptcy_estate is created in a voluntary case upon the filing of the petition of bankruptcy bankruptcy code u s c sec_301 sec_542 at that time certain tax_attributes including any nol's determined as of the first day of the debtor-taxpayer's taxable_year in which the bankruptcy case commences become part of the estate and no longer belong to the debtor-taxpayer sec_1398 if the debtor-taxpayer makes an election under sec_1398 to adopt a short taxable_year ending on the date before the commencement of the bankruptcy case he or she may use an nol to reduce his or her income earned during that short taxable_year and only any unused portion of the nol becomes part of the bankruptcy_estate sec_1398 any remaining nol belonging to the estate will be returned to the debtor-taxpayer after the discharge_in_bankruptcy and termination of the estate sec_1398 the debtor is then free to use the nol as a carryforward sec_1398 or carryback as long as the nol arose before the commencement of the bankruptcy case sec_1398 sec_108 provides that debt discharged in bankruptcy is not includable in gross_income sec_108 provides in turn that upon discharge the taxpayer must reduce any_tax attributes by the amount of the debt discharged sec_108 provides that nol's are the first attribute to be reduced and sec_108 provides that they be reduced dollar-for-dollar by the amount of the debt discharged in the bankruptcy sec_108 provides that the reduction is made after the determination of the tax imposed by this chapter for the taxable_year of the discharge in the alternative the taxpayer can elect under sec_108 to first reduce the basis of any depreciable_property by the amount of debt discharged before reducing the amount of any_tax attributes importantly sec_108 clarifies that the taxpayer for purposes of sec_108 and is the bankruptcy_estate and not the individual debtor discussion petitioners argue that even though they did not make the short-taxable-year election under sec_1398 they should be allowed to use the nol in the year of discharge first to reduce their income before the inevitable reduction by the amount of the discharge they base this argument on their interpretation of sec_108 and sec_108 sec_108 which specifies the estate as the taxpayer does not specifically refer to the ordering rule_of sec_108 and confines such reference to paragraphs and of subsection b of sec_108 thus according to petitioners the reductions under sec_108 occur after the individual taxpayer not the estate determines his or her tax_liability for the year of discharge pursuant to sec_108 using whatever tax_attributes are left in the bankruptcy_estate in other words petitioners claim that the individual taxpayer gets one last chance to use up the nol before it is reduced by the amount of debt discharged we divide our analysis into two parts first we dispose_of the question whether the nol is available to petitioners as a carryforward to the answer to this question is clearly in the negative upon the filing of the petition in bankruptcy on date the nol passed to the bankrupt estate and belonged to the estate until discharge on date mr kahle did not file an election to adopt a short taxable_year in respect of which the nol could have been utilized thus at the end of the nol was not available to petitioners as a carryforward indeed petitioners do not contend otherwise second we consider the question whether as petitioners contend the nol was extant at the time of mr kahle's discharge and became available as a carryback to here again the answer is clearly in the negative sec_108 applies to sec_108 sec_108 refers to reductions provided for in sec_108 thus the reduction which occurs under sec_108 is determined by the bankrupt estate not the individual debtor sec_108 does not specifically refer to sec_108 because sec_108 does not actually refer to a taxpayer but only to the determination of tax_liability thus the estate may use the tax_attributes to determine its tax_liability for the year of discharge after which the tax_attributes are reduced by the estate under sec_108 before being returned to the debtor-taxpayer such a reading comports with the overall purpose of the statutory scheme it is clear from the statute that the price the debtor-taxpayer pays for not including in income the amount of the discharged debt is the surrender of certain enumerated tax_attributes as provided for in sec_108 and sec_1398 and i the legislative_history confirms this view when it states see beery v commissioner tcmemo_1996_464 the bill provides that the debt_discharge_amount thus excluded from income is applied to reduce the taxpayer's net operating losses and certain other tax_attributes s rept 1980_2_cb_620 see also h rept moreover sec_108 was enacted at the same time as the reduction provisions of sec_108 and the same congress that wanted to reduce tax_attributes as a price for tax- free debt_discharge was quite aware of who would be doing the reducing--the estate not the individual finally if petitioners were correct the debtor-taxpayer would receive a windfall a result which simply does not fit the statutory scheme as the court_of_appeals for the sixth circuit has stated in 95_f3d_444 6th cir a case in which the government prevailed on the issue involved herein sec_108 of the i r c provides that any amount excluded from gross_income under sec_108 shall be applied to reduce the tax_attributes of the taxpayer including nols the obvious reason for this provision is to prevent bankrupt debtors from procuring a double benefit from the tax laws--a tax-free cancellation of debt plus favorable tax_attributes from the bankrupt estate petitioners do not argue that any of the nol would remain after discharge and in fact appear to concede on brief that the nol ultimately would have been eliminated by operation of sec_108 and this concession comports with the reality of the circumstances the nol in question in this case was in the amount of dollar_figure mr kahle appears to have had liabilities of over dollar_figure million it is true that mr kahle shared these liabilities with various codebtors a large number of codebtors could have reduced mr kahle's share of the debt discharged but the discharge by the bankruptcy court did not list so many codebtors as to make it likely that in the end mr kahle's share of the liability ultimately discharged could have been less than the amount of the nol so that some portion of the nol would have been returned unused to him in addition there is no evidence in the record that there was any depreciable_property in the bankruptcy_estate in respect of which an election under sec_108 was made nor did petitioners offer any evidence that the basis of any such property could have been reduced by the discharge of debt under sec_108 in place of a reduction of the nol in any event the burden was on petitioners to prove any such ameliorating circumstances rule a 290_us_111 that burden is not lessened in a fully stipulated case 95_tc_82 affd 943_f2d_22 8th cir in sum we hold that the nol was not available for use by petitioners in firsdon v united_states supra addition_to_tax and penalty respondent determined an addition_to_tax for delinquency under sec_6651 and a penalty for substantial_understatement under sec_6662 petitioners have the burden_of_proof rule a 104_tc_518 petitioners have conceded that the return for the year at issue was filed delinquently and have offered no other evidence on the issue of the addition_to_tax and penalty which they did not address on brief accordingly we sustain respondent's determinations tippin v commissioner supra 103_tc_111 decision will be entered for respondent
